      Case 2:20-cv-01628-JAM-AC Document 10 Filed 11/04/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO
11   David Andino, individually and on behalf   CASE NO. 2:20-CV-01628-JAM-AC
12   of all others similarly situated,
                            Plaintiff,          STIPULATION TO EXTEND
13          v.                                  TIME TO RESPOND TO THE
14   Apple Inc., a California Company,          COMPLAINT AND ORDER
                            Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
      Case 2:20-cv-01628-JAM-AC Document 10 Filed 11/04/20 Page 2 of 3


 1           Plaintiff David Andino and defendant Apple Inc. (“Apple”), by and through
 2   their respective counsel, hereby stipulate and agree to the following:
 3           WHEREAS, Mr. Andino filed the Complaint in this matter on August 13,
 4   2020, see ECF No. 1, and served a copy of the Complaint on Apple on August 28,
 5   2020;
 6           WHEREAS, by this Court’s Order dated September 16, 2020, see ECF No. 6,
 7   Apple was granted an extension to file a motion to dismiss the Complaint or an
 8   answer by November 2, 2020 and the Court extended the deadline to confer
 9   pursuant to Federal Rule of Civil Procedure 26(f) until 30 days after an answer is
10   filed, if any;
11           WHEREAS, Mr. Andino’s counsel contacted Apple’s counsel on November
12   2, 2020, to inform Apple that Mr. Andino was in the process of mailing Apple a
13   CLRA Demand Letter and a proposed Amended Class Action Complaint, and,
14   accordingly, Apple’s counsel has agreed to hold off on the filing of Apple’s Motion
15   to Dismiss the Complaint, which Apple was prepared to file on November 2, 2020;
16           WHEREAS, this is the second request for any extension in this matter;
17           IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules
18   of Civil Procedure 6 and 83 and Local Rules 143 and 144, that the deadline for
19   Apple to answer or otherwise respond to the Complaint (or, if filed, an Amended
20   Class Action Complaint) shall be extended 45 days, from November 2, 2020 to
21   December 16, 2020.
22           IT IS SO STIPULATED
23    Dated: November 2, 2020
24                                        DLA PIPER LLP (US)
25
                                          By: /s/ Isabelle L. Ord
26                                           ISABELLE L. ORD
27                                           Attorneys for Defendant APPLE INC.

28
                                              2
                             STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
     Case 2:20-cv-01628-JAM-AC Document 10 Filed 11/04/20 Page 3 of 3


 1
 2                                  REESE LLP
 3
                                    By: /s/ Carlos F. Ramirez
 4                                     CARLOS F. RAMIREZ
 5                                     Attorneys for Plaintiff DAVID ANDINO

 6
 7
         IT IS SO ORDERED.
 8
 9
     DATED: November 3, 2020      /s/ John A. Mendez
10                                THE HONORABLE JOHN A. MENDEZ
11                                UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
                         STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
